     Case 2:19-cr-00244 Document 27 Filed 11/19/20 Page 1 of 2 PageID #: 64



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:19-00244

TERRINDEZ XSIDRICK BRYANT

                       MEMORANDUM OPINION AND ORDER

      Pending before the court is the defendant’s motion to

continue trial and other deadlines.          (ECF No. 26.)     In support

of defendant’s motion, counsel for the defendant explains that

there is outstanding discovery that is in the process of being

produced.     Counsel also states that the government does not

oppose the continuance of this matter.           For good cause shown,

the defendant’s motion is GRANTED.

      Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the interest of the defendant and

the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A), and

GRANTS the defendant’s motion to continue.           In deciding to grant

defendant’s motion, the court considered the factors outlined in

18 U.S.C. § 3161(h)(7)(B) and finds that denying the motion

“would deny counsel for the defendant . . . the reasonable time

necessary for effective preparation, taking into account the

exercise of due diligence.”        Id. § 3161(h)(7)(B)(iv).
      Case 2:19-cr-00244 Document 27 Filed 11/19/20 Page 2 of 2 PageID #: 65



         Accordingly, the court hereby ORDERS as follows:

I.       The deadline for the filing of pretrial motions is

         continued until January 12, 2021;

II.      The Pretrial Motions Hearing is continued until January

         19, 2021, at 11:30 a.m. in Charleston;

III.     Jury Instructions and Proposed Voir Dire are due to the

         court by January 19, 2021;

IV.      Trial of this action is continued until January 26, 2021,

         9:30 a.m. in Charleston;

V.       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from the

         filing of the motion until the trial is excludable for

         purposes of the Speedy Trial Act.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

       IT IS SO ORDERED this 19th day of November, 2020.

                                     ENTER:


                                     David A. Faber
                                     Senior United States District Judge




                                        2
